DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 and 16, in the reply filed on 3/3/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feeder that feeds a tape material in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification discloses that the corresponding structure is at least one roller, teaching that “The feeder 3 feeds the tape material T in the length direction of the tape material T. Therefore, the feeder 3 has at least one roller. In an example shown in FIG. 1 and FIG. 2, the feeder 3 for feeding the tape material T, supplied from a stock roller, around which the tape material T has been wound, and the like, in the length direction of the tape material T, is composed of a compaction roller 10 and a fiber bundle support roller 11. Specifically, the tape material T can be fed in the length direction of the tape material T while the tension of the tape material T is maintained by the frictional force between the tape material T and each of the cylindrical or columnar compaction roller 10 and fiber bundle support roller 11 which have been disposed at different positions from each other in the length direction of the tape material T, in addition to the rotations of the compaction roller 10 and the fiber bundle support roller 11.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hyland (WO 2011/116191 A1).
As to claim 1, Hyland discloses a fiber width adjustment device (band width controlling device 80) comprising: 
a feeder (a pair of guide rolls 82 for guiding the fibers) that feeds a tape material in a length direction of the tape material, the tape material consisting of fibers for a fiber reinforced resin after or before the fibers are impregnated with a resin; and 
an adjuster (barrel cam 86) having a path (channel 88) for the tape material, the path being formed by at least a bottom and a pair of wall surfaces, an interval of the wall surfaces decreasing gradually, a width of the tape material which passed the path being changed by adjusting a part of the path, the tape material passing through the part of the path while contacting with the bottom and the wall surfaces  (see page 8, lines 12-16, disclosing that “Referring to FIG. 6, the barrel cam 86 has a channel 88 formed in the surface of the barrel cam. The width of the channel 88 is tapered along the circumference of the barrel cam, so that as the barrel cam 86 is rotated about its axis 90, the width of the band of fibers 12 may be contracted to the desired width. The orientation of the barrel cam 86 is controlled by a controller 68.”).  See also marked up Figure 6 below.

    PNG
    media_image1.png
    796
    806
    media_image1.png
    Greyscale

As to claim 2, Hyland discloses that the adjuster changes the width of the tape material by adjusting a position at which the tape material, which has contacted with the bottom and the wall surfaces, departs from the bottom and the wall surfaces, the bottom having a convex surface. (see page 8, lines 12-16, disclosing that “Referring to FIG. 6, the barrel cam 86 has a channel 88 formed in the surface of the barrel cam. The width of the channel 88 is tapered along the circumference of the barrel cam, so that as the barrel cam 86 is rotated about its axis 90, the width of the band of fibers 12 may be contracted to the desired width. The orientation of the barrel cam 86 is controlled by a controller 68.”).

As to claim 3, Hyland discloses that the convex surface is a curved surface or connected flat surfaces of which normal directions are different from each other.  See marked up Figure 6 above, which points to the convex surface.

As to claim 4, Hyland discloses that the adjuster adjusts the position, at which the tape material departs, by rotating the path around an axis perpendicular to each of the length direction and a thickness direction of the tape material, the path being rotated relatively to the tape material.  (see page 8, lines 12-16, disclosing that “Referring to FIG. 6, the barrel cam 86 has a channel 88 formed in the surface of the barrel cam. The width of the channel 88 is tapered along the circumference of the barrel cam, so that as the barrel cam 86 is rotated about its axis 90, the width of the band of fibers 12 may be contracted to the desired width. The orientation of the barrel cam 86 is controlled by a controller 68.”).

As to claim 6, Hyland discloses further comprising a control device (controller 68), having circuitry (band width control hardware 70), that controls the feeder and the adjuster to interlock feeding the tape material with moving the path relatively to the tape material, the changed width of the produced tape material becoming non-constant by interlocking feeding the tape material with moving the path.  See page 6, line 12, disclosing: 
Referring to FIG. 6, the barrel cam 86 has a channel 88 formed in the surface of the barrel cam. The width of the channel 88 is tapered along the circumference of the barrel cam, so that as the barrel cam 86 is rotated about its axis 90, the width of the band of fibers 12 may be contracted to the desired width. The orientation of the barrel cam 86 is controlled by a controller 68.
The band width controlling device 80 may include a detection system configured to detect the width of the band and output a width detection signal to a controller having a closed loop as described above and illustrated in FIG. 4.
Alternatively, the orientation of the barrel cam 86 of the band width controlling device 80 may be controlled by a controller having an open loop configuration.
Referring to FIG. 7, set point 62 is input into controller 68, optionally along with fiber movement data obtained by rotating encoder 50 to compute the control signals sent to the band width control hardware 70. The controller 68 accesses and interrogates a stored calibration curve to command the desired orientation of the barrel cam 86 to provide a specified bandwidth for the fiber band 12.

See also page 5, line, disclosing:
As illustrated in FIG. 4, from the optical measurement 60 obtained by the optical measurement system 20 and the set point 62, the error is computed by the summer 64, taking the difference between the desired band width (user input or set point 62) and the measured fiber band width (actual optical measurement 60). Error, derivative and integral information is used by the controller 68, along with fiber movement data 66 obtained by rotary encoder 50, to compute the control signals sent to the band width control hardware 70. The controller 68 implements a control algorithm that can be tuned to approximate a linear proportional-integral-derivative (PID) controller if desired. The band width control hardware 70 reacts to force the fiber width closer to the set point 62 by changing the orientation of variable-curvature rings 30 and 32. Multiple variable-curvature rings may be controlled independently and multiple sensing devices may be utilized to control a single variable-curvature ring.

As to claim 16, Hyland discloses wherein the adjuster adjusts the position, at which the tape material departs, by rotating the path around an axis perpendicular to each of the length direction and a thickness direction of the tape material, the path being rotated relatively to the tape material.  (see page 8, lines 12-16, disclosing that “Referring to FIG. 6, the barrel cam 86 has a channel 88 formed in the surface of the barrel cam. The width of the channel 88 is tapered along the circumference of the barrel cam, so that as the barrel cam 86 is rotated about its axis 90, the width of the band of fibers 12 may be contracted to the desired width. The orientation of the barrel cam 86 is controlled by a controller 68.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland (WO 2011/116191 A1) as applied to claims 1-4, 6 and 16 above, and further in view of Wyatt (US 3592371 A).

As to claim 5, Hyland does not disclose wherein the adjuster adjusts the position, at which the tape material departs, by moving the path in a direction parallel to a thickness direction of the tape material, the path being moved relatively to the tape material.
However, Wyatt makes obvious that the adjuster adjusts the position, at which the tape material departs, by moving the path (via pneumatic cylinder 80) in a direction parallel to a thickness direction of the tape material, the path being moved relatively to the tape material.  See column 4, lines 3-32, disclosing:
Within the cylinder there is a piston 82 FIG. 2 having a piston rod 84 extending through a suitable seal at the end of the cylinder, said rod being pivotally connected as by pin 85 FIG. 3 to the frame 52.  Thus when the piston 82 is moved axially within the cylinder 80, the piston rod 84 causes pivotal movement of the frame 52 about the axis of the shaft 54.
  In the normal position the pressure is equal in lines 74 and 75 and the pressure on either side of the piston 82 in the cylinder 80 is equal.  Consequently the frame 52 is maintained in a fixed position.  When the band 26 is narrowed as shown in the full view in FIG. 4, the end 43 of sensor 42 follows the edge 27 of the band and the sensor 42 is rotated clockwise.  As it rotates, it first takes up the gap between the edge 41 and the plunger 70, and then it depresses the valve plunger 70 and closes the bleed hole 76.  This causes pressure to build up in the line 74 and consequently the pressure behind the piston 82 in the cylinder 80 is greater than that ahead of the piston and in line 75.  Thus the piston will be forced to the left when viewed as in FIG. 2, and the rod 84 will move to the left causing the frame 52 pivot in a counterclockwise direction about the axis of the shaft 54.  The frame 52 would then assume the position shown in phantom designated A in FIG. 3.  Thus the concave or narrowing control bar 56 will be removed from engagement with the band 26 and the band will pass freely from control rod 16 across shaft 54.  Furthermore, the convex or broadening control bar 58 will be displaced so as to put a greater tension on the band and spread it even further.  Thus the band will be widened as it passes over the bar 18 and the bar 20.

See also marked up figure 3 below:


    PNG
    media_image2.png
    752
    627
    media_image2.png
    Greyscale


In Wyatt, the concave control bar 56 and convex control bars 58 are functionally equivalent to the barrel cam of Hyland, by creating a shape that enables band width adjustments of the band, which are adjusts by the motion of cylinder 80 from positions A and B.  Thus, Wyatt discloses that it is known to use adjusters that adjust by moving in a direction parallel to a thickness direction.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the adjuster adjusts the position, at which the tape material departs, by moving the path in a direction parallel to a thickness direction of the tape material, the path being moved relatively to the tape material in order to achieve alternative movement controls for adjusting the band width.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland (WO 2011/116191 A1) as applied to claims 1-4, 6 and 16 above, and further in view of Johnson (US 5698066 A).

As to claim 7, Hyland does not disclose further comprising: a heater that heats at least one of the tape material before entering the path and the tape material after exiting from the path.
However, Johnson discloses further comprising: a heater that heats at least one of the tape material before entering the path and the tape material after exiting from the path.
See, for example, column 3, lines 45-61, disclosing:
As the band is layed down onto the mandrel, optionally, a heat source is provided at the point where the fiber is being placed so that the fiber being placed and the underlying fiber will stick together.  This heating step also makes the fiber and resin (in and/or on the fiber) soft and compliant enough so that good consolidation of the layers will take place in the part, i.e., no air bubbles or areas of bridging will form.  This heating step is referred to as "nip point heating" because it must be accomplished quickly in the region between the compaction roller and the mandrel where they are closest together yet with the least possibility of heating the composite so hot that it will cause an exothermic reaction, or have localized areas of cured resin.  This nip point heating can be accomplished by any heating device where the temperature can accurately be controlled in a narrow area; heating devices such as an electrically powered air heater or laser jet heater can be used for this nip point heating.

See column 5, lines 7-31, disclosing additional heating locations, including in the ribbonizing section:
Once the width of the band 2 is set, the band enters the ribbonizer section 15 (FIGS. 2, 3 and 4).  The individual tows forming the band 2 pass over the single ribbonizing tube 38 and the double ribbonizing tubes 39 and exit under the cold roller 43 in a serpentine path to blend the individual tows together and make a tape quality band 2.  The ribbonizing tubes 38 and 39 are heated with the use of cartridge heaters 42 that are placed inside the ribbonizing tubes 38 and 39.  The heated ribbonizing tubes are insulated from the side plates 8 and 9 with insulators 37 and 40.  An attachment ring 41 clamps the insulator 40 that holds the ribbonizing tubes 39 to the side plate 8 for the double ribbonizer; and the single ribbonizing tube 38 is bolted through the insulator 37 into side plate 9.  The double ribbonizing tubes 39 can be adjusted by rotating the attachment ring 41, thus changing the angle of the tubes 38 and 39 in relation to themselves for increasing or decreasing the pressure on the tows; this causes the flattening of the tows for intimate contact with each other and fusing of the tows into a high quality band (tape).  The changing the angle of tubes 38 and 39 determines the amount of pressure to be applied to the tows which in turn determines the thickness to which the tows are flattened.  The cold roller 43 cools the heated band 2 after it is formed to maintain the proper band width.  It also helps to form a rigid band to assist with further processing requirements.

See also column 6, line 2, disclosing:
As the band 2 is layed down onto the mandrel 5, optionally, a heat source 66 is provided at the nip point for heating the fiber being layed down and the underlying layer of fiber so that good consolidation of the layers will occur.  As shown in FIG. 6 the air heater 68 heats the layer of resin impregnated fiber on the mandrel 5, or may heat the band 2 being fiber placed, or both.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a heater that heats at least one of the tape material before entering the path and the tape material after exiting from the path in order so that the fiber being placed and the underlying fiber will stick together and to cause the flattening of the tows for intimate contact with each other and fusing of the tows into a high quality band (tape).  
.  
As to claim 8, Hyland does not disclose further comprising: a cutter that cuts off the tape material which has passed through the path; and a guide that guides an end part of the tape material cut off by the cutter.
However, Johnson discloses further comprising: a cutter (cutter 17, blade 60) that cuts off the tape material which has passed through the path; and a guide (banding biasing device 77, curved deflector) that guides an end part of the tape material cut off by the cutter.  See column 5, line 48 to column 6, line 2, teaching:
The cutting section 17 is next (FIG. 4).  The cutter 17 includes a mounting body 56, an actuation cylinder 57, a top cutting blade 60 that mounts to a reciprocating mechanism 59 with linear bearings and ball rails 58, and a bottom blade 61.  The top blade comes down and shears the band 2 between the top and bottom blades 60 and 61. 
Band 2 is cut, when it is no longer desired, such as at the end of a winding circuit.  Then it is added back in, when required, such as when the next circuit starts.  The band is added through to compaction roller section 4.  The compaction roller housing 62 is mounted to the front end of the deliver head 3 by bolting to the side plate 9 and has a mounting bracket 65 that holds the delivery roller 63 in the housing 62.  The band 2 is guided around the under surface of the compaction roller 63 by means of a band biasing device 77 (FIG. 6) that is a curved deflector that has a contour parallel to the compaction roller 63 and offset from the compaction roller at a nominal clearance.  Band 2 passes under the delivery roller 63 being guided by biasing device 77 and, it is placed onto the surface of the mandrel 5.  The delivery roller 63 rides on the surface of the mandrel 5 on top of the band 2 and applies compaction force.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a cutter that cuts off the tape material which has passed through the path; and a guide that guides an end part of the tape material cut off by the cutter in order to achieve desired lengths of bands for application by a delivery or compaction roller.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland (WO 2011/116191 A1) as applied to claims 1-4, 6 and 16 above, and further in view of Fujita (WO2017090551A1, English language equivalent available as US 20180361685 A1).

As to claim 9, Hyland does not disclose further comprising: a table for producing a laminated body of the fibers by laminating the tape material; and a moving structure, having at least one of a wheel, a gear, a piston, a ball screw and a crawler, that changes a position of the table relatively to a position of the tape material which has passed through the path.
However, Fujita discloses further comprising: a table (movable table 42) for producing a laminated body of the fibers by laminating the tape material; and a moving structure, having at least one of a wheel (see wheels 43) , a gear, a piston, a ball screw and a crawler, that changes a position of the table relatively to a position of the tape material which has passed through the path.
See, for example, paragraph 0117, disclosing:
The mold support device 4 includes a fixed table 41, which extends in the first direction, and a movable table 42, which is reciprocable in the first direction on the top surface of the fixed table 41.  Although a moving mechanism for the movable table 42 is not limited, the movable table 42 includes wheels 43 in the present embodiment.

Additionally, the other alternatives of a gear, a piston, a ball screw and a crawler are well known and conventional mechanical substitutes for the wheels of Fujita.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize  a table for producing a laminated body of the fibers by laminating the tape material; and a moving structure, having at least one of a wheel, a gear, a piston, a ball screw and a crawler, that changes a position of the table relatively to a position of the tape material which has passed through the path as taught by Fujita in order to reciprocate and apply the tape or fiber material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK